                           Case 1:21-cr-00145-UNA Document 11 Filed 04/21/21 Page 1 of 1
AO 83 (12/85) Summons in a Criminal Case




                                                   UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF GEORGIA


    UNITED STATES OF AMERICA                                                     SUMMONS IN A CRIMINAL CASE

                 V.                                                                                            l:21-cr-145
    DENIS ONDERI MAKORI
    3916 Doe Run Drive
    Powder Springs, GA 30127




             YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place,
date and time set forth below.


PLACE: U.S. Courthouse
                          Richard B. Russell Building
                                                                                        FILED IN CHAMBERS
                          20th Floor, Room 2008
                                                                                           U.S.D.C. Atlanta
                          75 Ted Turner Drive, S.W.
                          Atlanta, Georgia 30303-3361
                                                                                            APR 21 2021
BEFORE: Honorable Christopher C. Bly                                                  ;JAMES N. HATTEN, Clerk
                          United States Magistrate Judge
                                                                                            ^y" Deputy Cterk

DATE AND Friday, May 1 4, 2021
TIME: 9:00 a.m.




To answer a(n)

          Indictment                       Information    Complaint I_I Violation Notice         Probation Violation Petition


Charging you with a violation of Title 18, United States Code, Section 1956(h)

Brief description of the offense: money laundering conspu-acy

AUSA: Ryan Christian

Counsel for Defendant: FPD




April 21, 2021
                                                                            JAMES N. HATTEN
                                                                            CLERK OF COURT


                                                                     Byj,
                                                                                "Q.
